Case 5:18-md-02827-EJD Document 489 Filed 09/08/20 Page 1 of 4

Case: 18-MD-2827-EJD
United States District Court
Northern District of California
San Jose Division

Ref: Case No. 18-MD-2827-EJD
Dear Presiding Judge,

I am writing to you regarding the Class Action Suit filed against Apple Inc for Device
Performance, Case no. 18-MD-2827-EJD. 1 am a claimant and beneficiary in this case in that { will
. receive part of the settlement payout as an.affected customer. In looking over the case details, | do agree
with the merits of the case, however I object to the amount being paid to the claimants and the amount of
fees and expenses that the attorney’s filing this case are claiming. Although | understand and agree that
the attorneys should get paid for their time and efforts in this case, I do NOT believe that a sum of
$9,300,000 (30% of the 31,000,000 floor) is a justifiable amount of fees. This is absolutely excessive and
unjust. In addition to this, they are asking for an additional $2 million for expenses. All the while, the
named plaintiffs get a mere $1,500 - $3,500 and the remaining beneficiaries will get $25 per owned
device. This is absolutely unreasonable that the attorneys in this case will get rich off of the settlement
while the people that this case is about and that were actually affected in Apple’s actions get chump
change.

Honestly, I think a fair settlement is that Apple provides for each of its affected customers, who
have submitted claim in this case, a free upgrade to the most recent phone produced at the time of final
settlement. Based on the case claims that Apple knowingly and intentionally reduced the performance of
certain phones in order to push customers to upgrade to newer products, the reasonable compensation
would be to provide customers reimbursement for those devices, or simply, a free upgrade to the most
recent model produced at the time of final settlement. However, either way, $25 is not compensation for
this wrongdoing. 1 understand that Apple has not admitted to any wrongdoing, however in this settlement
customers are being paid a cash award in agreement to not pursue this matter any further. How is $25 an
incentive to not pursue any matter? While the attorneys get millions! It is my request that the court
decide a more appropriate payout to the claimants in this case, as $25 is simply laughable, based on the
claims being made. In addition, the attorney’s presenting in this case should have to prove the amount of
fees and costs incurred in this case, along with reasonable fees for representation. Should | hire an
attorney to represent me in court, although expensive, it most certainly would not cost me $9,300,000. At
that cost, nobody but rich people would be able to file a lawsuit. As such, it is also my request that the
court decide a more appropriate amount of fees and costs that the attorneys should recoup, then
redistribute the remaining amount to claimants, the actual affected persons, in this case.

Thank you for your time and hearing me out in this matter.

Respectfully,

Wild 1 Gik—

Michael T. Slota
220 20" Street, Apt 906

Arlington, VA 22202 RECEIVED
SEP 086 2020

SUSAN Y, SOONG
NORTHERN DieTRION AE ORE
TRIG: i ALIFORNIA
Case 5:18-md-02827-EJD Document 489 Filed 09/08/20 Page 2 of 4

In re Apple Inc. Device Performance Litigation

Case No. 18-MD-2827-E/D

United States District Court for the Northern District of California

HOME | SUBMIF A CLAIM | UPDATE YOUR CLAIM

i i ~
IMPORTANT DOCUMENTS : FAQS CONTACT US AVISO EN ESPANC

YOUR CLAIM FORM HAS BEEN SUBMITTED SUCCESSFULLY.

Please print this page for your records.

YOUR CLAIM DETAILS

Submitted Claim SMRT01616175
ID

Confirmation Code 20149208

NAME AND CONTACT INFORMATION

First Name MICHAEL
Last Name SLOTA
Street Address £ 220 20TH ST 906 APT

Street Address 2

City ARLINGTON
State VA
Zip Code 22202

Email Address MTSLOTAGICLOUD.COM

ADDITIONAL FIELDS

Apple ID MTSLOTA@ICLOUD.COM

Serial Number DNTNX*****

Payment Method MAILED CHECK

Device and iOS IPHONE 6, 6 PLUS, 65,
Version 6S PLUS, SE - IOS
10.2.1 OR LATER

I experienced YES
diminished
performance on

my iPhone

I declare under YES
penalty of perjury

that the

information above

is true and correct

to the best of my
knowledge and

belief.
Signature MICHAEL T SLOTA
Date 09/03/2020

If you have any questions regarding your Claim, please provide the Submitted Claim ID listed above and email us at

Questions@SmartphonePerformanceSettlement,com
Click to Edit Your Claim.

Print

Administered By:

Home

Copyright . 2020 Anqeian Greup, LLC Privacy Policy
Case 5:18-md-02827-EJD Document 489 Filed 09/08/20 Page 3 of 4

In re Apple Inc. Device Performance Litigation

Case Na. 78-MD-2827-E]D

United States District Court for the Northern District of Califernia

HOME SUBMIT A CLAIM UPDATE YOUR CLAIM

IMPORTANT DOCUMENTS FAQS | CONTACT US AVISO EN ESPANC

YOUR CLAIM FORM HAS BEEN SUBMITTED SUCCESSFULLY.

Please print this page for your records.

YOUR CLAIM DETAILS

Submitted Claim SMRT01616204
iD

Confirmation Cade 61416059

NAME AND CONTACT INFORMATION

First Name MICHAEL

Last Name SLOTA

Street Address 1 220 20TH ST 906 APT
Street Address 2

city ARLINGTON
State VA
Zip Code 22202

Email Address MTSLOTA@ICLOUD.COM

ADDITIONAL FIELDS

Apple ID MTSLOTA@ICLOUD.COM

Serial Number F2LSF* * ***

Payment Method MAILED CHECK

Device and iOS IPHONE 7, 7 PLUS - IOS
Version 11.2 OR LATER

I experienced YES
diminished
performance on

my iPhone

I deciare under YES
penalty of perjury

that the

information above

is true and correct

to the best of my
knowledge and

belief.
Signature MICHAEL T SLOTA
Date 09/03/2020

If you have any questions regarding your Claim, please provide the Submitted Claim ID listed above and email us at

Questions@SmartphonePerformanceSettlement.com

Cli

Print

Administered By:

AZ ANGEION GROUP

ai

Home

Copyiight © 2020 Angeion Group, LLC Privacy Poticy
Case 5:18-md-02827-EJD Document 489 Filed 09/08/20 Page 4 of 4

3sOr Nvs
VINHOSFIV9 40 Lonisia
LUND LOMISIN-SR SAECO
ONGGS A NYSE

0202 8A d3S |
Ca AID aY

 

z =
| ; Z =
zl Ms =
g S =
oN tM =
2 ~ =
g a. < ~) =
9 bt Q) -— =
& x ay =
& s bu w ila 4
C 3 ze ,
fh OS 3 ro MN =
tf os = =
t ‘ey e 2a < =
oO F OB
oe - & Xt ~
S é . ib SM
ao Zy 3 2
y > -~ & \0o uh
~ Oa * nak &
x Oo ys
a“i2 29 Z@ 2
OSZSS 5 i '
WIN <D Ff

sp
gy
oom
Ee N
3%
w <
~ ge?
tas
sBoe
8
~

y V2
So +
~ of
Lae
